        Case 2:20-cv-01697-GGH Document 3 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERARDO GONZALEZ,                                  No. 2:20-cv-01697 GGH P
12                        Petitioner,
13            v.                                         ORDER
14    UNKNOWN,
15                        Respondent.
16

17          Petitioner, a state prisoner at High Desert State Prison, has filed a motion for an extension

18   of time to file a petition for writ of certiorari. ECF No. 1. No other pleadings have been filed by

19   petitioner. It is unclear precisely what relief petitioner seeks. The undersigned’s best guess is that

20   he desires to file a habeas corpus petition.

21          In order to properly commence a habeas action, petitioner must file a petition for writ of

22   habeas corpus as required by Rule 3 of the Rules Governing Section 2254 cases. Petitioner must

23   also either pay the required filing fee or file an application requesting leave to proceed in forma

24   pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). Accordingly, the court will not issue any orders

25   granting or denying relief until an action has been properly commenced. Therefore, petitioner’s

26   motion will be denied without prejudice. Petitioner will be provided the opportunity to file his

27   petition, and to submit an application requesting leave to proceed in forma pauperis or to submit

28   the appropriate filing fee.
                                                        1
        Case 2:20-cv-01697-GGH Document 3 Filed 08/31/20 Page 2 of 2

 1          In accordance with the above, IT IS HEREBY ORDERED that:

 2          1. Petitioner’s motion for extension of time to file a petition for writ of certiorari (ECF

 3   No. 1) is denied without prejudice;

 4          2. Petitioner is granted thirty days from the date of service of this order to file a petition

 5   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal

 6   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket

 7   number assigned this case; petitioner must file an original and two copies of the petition.

 8   Petitioner shall also submit, within thirty days from the date of this order, the application to

 9   proceed in forma pauperis on the form provided by the Clerk of Court, or the filing fee in the

10   amount of $5.00. Petitioner’s failure to comply with this order will result in a recommendation

11   that this matter be dismissed; and

12          3. The Clerk of the Court is directed to send petitioner the court’s form for filing a

13   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.

14   Dated: August 31, 2020
                                                   /s/ Gregory G. Hollows
15                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
